Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/10/2020.  These drawings are not acceptable.
Figures 1A, 1B, 1C, and 5 include improper shading which impacts legibility and understanding of the drawings. The drawings further include extraneous descriptive matter which is not permitted. For example, figure 2 should only use the reference characters to identify each element of the invention; figure 4E includes extensive descriptive material which should be part of the specification and not the drawings (note these are only examples and other figures include the same issues).  Figures 1A-1C should use referenc4 characters to identify the elements instead of words and other extraneous wording removed. In figure 5, the dimensions should be indicated with a reference character or removed from the figure.  Corrected drawing sheets in compliance with 37 CFR 1.84(m) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hissan Anis on 8/11/2022.
The application has been amended as follows: 
In the Claims:
Claim 1: A gas turbine system, comprising: a gas turbine compressor; a combustor; a turbine, the turbine being mechanically coupled to a shaft; a recuperator configured to receive exhaust from the turbine and provide hot compressed air to the gas turbine compressor; a plurality of low pressure intercooled compressors; a plurality of high pressure intercooled compressors; a plurality of recuperated compressors, each of the plurality of recuperated compressors having a recuperator; and a compressed air storage tank; wherein: each of the plurality of high pressure intercooled compressors are configured to receive compressed air from the plurality of low pressure intercooled compressors and further compress the compressed air to a highly compressed air, each of the plurality of high pressure intercooled compressors being configured to store the highly compressed air in the compressed air storage tank; and each of the plurality of low pressure intercooled compressors, the plurality of recuperated compressors, and the compressed air storage tank are configured to selectively deliver air to the turbine.
Claim 2: The gas turbine system of claim 1, further comprising an isolation valve downstream of the one or more low pressure intercooled compressors and upstream of the recuperated compressors.
Claim 5: The gas turbine system of claim 1, wherein the air is selectively delivered from the plurality of low pressure intercooled compressors, the plurality of recuperated compressors, and the compressed air storage tanks via the recuperator, and the recuperator generates hot compressed air by heating the delivered air with the turbine exhaust.
Claim 9: The gas turbine system of claim 6, wherein the power mode is when only the plurality of recuperated compressors and the compressed air storage tank deliver air to the gas turbine compressor.
Claim 10: The gas turbine system of claim 6, wherein the turn down mode is when only the plurality of low pressure intercooled compressors and the plurality of recuperated compressors deliver air to the gas turbine compressor.
Claim 12: A gas turbine system, comprising: a supplementary air system; a flow diffuser configured to receive compressed air from the supplementary air system; a gas turbine compressor downstream the flow diffuser; a combustor downstream the gas turbine compressor; a turbine downstream the combustor; a turbine shaft having a thrust bearing and a clutch; wherein, the gas turbine compressor does not consume electricity during gas turbine system operation, the supplementary air system comprising: a plurality of low pressure intercooled compressors; a plurality of high pressure intercooled compressors; a plurality of recuperated compressors, each of the plurality of recuperated compressors having a recuperator; and a compressed air storage tank.
Claim 13: Cancelled
Claim 16: A method of operating a gas turbine system, the gas turbine system comprising: a gas turbine compressor, a combustor, a turbine coupled to a shaft, a plurality of low pressure intercooled compressors, a plurality of high pressure intercooled compressors, a plurality of recuperated compressors, each of the plurality of recuperated compressors having a recuperator, a compressed air storage tank; the method comprising: generating compressed air with the plurality of low pressure intercooled compressors; generating heated compressed air with the plurality of recuperated compressors; 29 31872884delivering the compressed air to the gas turbine compressor; and delivering the heated compressed air to the gas turbine compressor, and providing compressed air to the plurality of high pressure intercooled compressors further compressing the compressed air with the plurality of high pressure intercooled compressors to a highly compressed air; and storing the highly compressed air in the compressed air storage system.
Claim 18: Cancelled

Allowable Subject Matter
Claims 1-12, 14-17, 19, and 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 has not been rejected using prior art because no prior art, nor reasonable combination thereof, could be found which disclose or suggest a gas turbine with a compressor, combustor, turbine, and a recuperator configured to receive exhaust from the turbine and provide hot compressed air to the gas turbine compressor, a plurality of low pressure intercooled compressors, a plurality of high pressure intercooled compressors, and a plurality of recuperated compressors (recuperated compressors are being defined as compressors that each have their own recuperator, in order to improve clarity of the application), each of the plurality of recuperated compressors having a recuperator, and wherein each of the plurality of high pressure intercooled compressors are configured to receive compressed air from the plurality of low pressure intercooled compressors, and further compress the compressed air, then storing the highly compressed air in a compressed air storage tank, where each of the low pressure intercooled compressors, recuperated compressors, and compressed air storage tank are configured to selectively deliver air to the gas turbine.
independent claim 12 has not been rejected using prior art because no prior art, nor reasonable combination thereof, could be found which disclose or suggest, a gas turbine system comprising a gas turbine compressor, combustor, and turbine, and a supplementary air system comprising; a plurality of low pressure intercooled compressors, a plurality of high pressure intercooled compressors, a plurality of recuperated compressors each having a recuperator, and a compressed air storage tank.
Independent claim 16 has not been rejected using prior art because no prior art, nor reasonable combination thereof, could be found which disclose or suggest, A method of operating a gas turbine system, the method comprising, generating compressed air with a plurality of low pressure intercooled compressors; generating heated compressed air with a plurality of recuperated compressors, delivering the compressed air and heated compressed air to a gas turbine compressor, and providing some of the compressed air to a plurality of high pressure intercooled compressors, further compressing the air with the plurality of high pressure intercooled compressors, and storing the highly compressed air in a compressed air storage system.
The closest prior art of record is Finkenrath (8341964) and Kraft (8,863,519). Kraft teaches a gas turbine (205, fig 2A) with a plurality of high and low pressure intercooled compressors (201A-201G), with a storage system (208, fig 2B), and a single recuperator (206, fig 2A), however, one of ordinary skill in the art would not be motivated to add a plurality of compressors each having their own recuperator. Finkenrath teaches a gas turbine with a compressor (306, fig 3), combustor (326, fig 3), and turbine (332, fig 3) with an air system comprising a low-pressure compressor (302, fig 3), and a high-pressure compressor (350, fig 3) that leads air to an air storage device (320, fig 3), wherein the low-pressure compressor can bypass the high-pressure compressor. However, there is no additional set of compressor with their own recuperator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741